Citation Nr: 0936856	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-07 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a gallbladder 
disability, to include as secondary to appendicitis with 
peritonitis and gangrene.

2. Entitlement to service connection for the residuals of 
cardiac bypass surgery, to include as secondary to 
appendicitis with peritonitis and gangrene.

3. Entitlement to service connection for polyps of the colon, 
claimed as colonoscopy, to include as secondary to 
appendicitis with peritonitis and gangrene.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to August 
1958, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In May 2006 and October 
2008, the Board remanded this matter for additional 
development.

The Board notes that in November 2004 the appellant testified 
at a hearing before an Acting Veterans Law Judge who is no 
longer employed by the Board.  A copy of the transcript of 
that hearing is of record.  By correspondence dated in 
September 2008, the appellant waived his right to an 
additional hearing.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant, if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims for direct 
and secondary service connection by correspondence dated in 
December 2002, June 2006, and October 2008.  

The Board notes that, in response to its remand of October 
2008, the Appeals Management Center (AMC) in Washington, 
D.C., sent a letter to the Veteran and his former service 
representative providing notice of the information and 
evidence necessary to satisfy a secondary service connection 
claim and requesting relevant VA and non-VA medical evidence 
not found already in the claims file.  In November 2008, the 
Veteran notified the AMC that he had more information or 
evidence to substantiate his claim.  Also in November 2008, 
the Veteran selected a private attorney as his 
representative, who requested a copy of all documents in the 
Veteran's claims file.  In February 2009, the Veteran's 
attorney notified the RO that he was in the process of 
obtaining additional documentation with which to supplement 
the Veteran's claim within 60 days and attempting to obtain a 
copy of the Veteran's claims file.  In March 2009 
correspondence, the attorney sent the RO two signed VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) requesting the private medical records of Dr. J. J. C. in 
Greensburg, Pennsylvania, and the private medical records of 
Dr. J. R. in Monongahela, Pennsylvania.  Both physicians were 
said to have records going back more than 10 years for 
treatment of the Veteran's heart, gallbladder, and urology 
conditions.  

In April 2009, the RO issued a supplemental statement of the 
case (SSOC) and noted incorrectly that the Veteran had 
indicated that he had no additional evidence to submit.  The 
Board's review of the claims file has revealed that many 
private medical records are included dating back to the 
1990s; however, none of these records indicates they 
originated from the practices of either Dr. C. or Dr. R.  
Therefore, on remand the RO must seek to obtain copies of the 
private medical records indicated in the releases signed by 
both the Veteran and his attorney in March 2009 and undertake 
any additional development required.

The RO also should obtain and associate with the claims file 
any and all outstanding VA and non-VA records identified by 
the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, that treated the Veteran 
for his gallbladder, cardiac and polyp 
disorders.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment from Dr. J. J. C., from 1995 to 
the present, and from Dr. J. R., from 1999 
to the present.  The Board notes that the 
Veteran has already signed the appropriate 
releases for these records.  Those 
records, and any other medical records 
subsequently identified and not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completion of the development 
requested above, and any additional 
development deemed necessary, the RO 
should again review the record with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished a SSOC 
and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



